         Case 8-20-71624-ast     Doc 17-1     Filed 04/21/20     Entered 04/21/20 17:33:10




HASBANI & LIGHT, P.C.
Seth D. Weinberg, Esq.
450 Seventh Avenue, Ste 1408
New York, New York 10123
Tel. (212) 643-6677
Fax (347) 491-4048
sweinberg@hasbanilight.com
Counsel to the Debtor and
Debtor-in-Possession

                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NEW YORK


In re:                                                 Chapter 11

CORNELL ST HEMPSTEAD LLC                               Case No. 8-20-71624-AST

                       Debtor.


    DECLARATION OF SETH D. WEINBERG IN SUPPORT OF APPLICATION
  FOR ORDER UNDER 11 U.S.C. §§ 327(a) AND 328 OF THE FEDERAL RULES OF
BANKRUPTCY PROCEDURE AUTHORIZING THE EMPLOYMENT AND RETENTION
        OF HASBANI & LIGHT, P.C. AS COUNSEL FOR THE DEBTOR


 Seth D. Weinberg, being duly sworn, states the following under penalty of perjury:

          1.    I am an associate of Hasbani & Light, P.C. (the “Firm”) located at 450 Seventh

 Avenue, Suite 1408, New York, New York 10123. I am a member in good standing of the Bar of

 the State of New York, and I am admitted to practice before this Court.

          2.    I am in all respects competent to make this Declaration in support of the application

 (the “Application”)1 to retain the Firm as counsel for the above-captioned debtor and debtor-in-

 possession (the “Debtor”) pursuant to sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy

 Rule 2014(a), and Local Rule 2014-1. Unless otherwise stated in this Declaration, I have personal

 knowledge of the facts set forth herein.


                                                  7
      Case 8-20-71624-ast         Doc 17-1     Filed 04/21/20      Entered 04/21/20 17:33:10




                         QUALIFICATIONS AND DISINTERESTEDNESS

       3.      I and other attorneys at the Firm have experience representing parties in connection

with Chapter 11 cases.

       4.      The Firm has reviewed the Debtor’s Chapter 11 petition, related documents and the

list of the names of individual and entities that may be parties-in-interest in this Chapter 11 Case

(the “Potential Parties-In-Interest”).

       5.      To the best of my knowledge, information and belief, with respect to the above-

captioned case, except as set forth herein, neither I nor any member, attorney or employee of the

Firm has any connection with:

                the directors and officers of the Debtor;
                the Debtor’s lenders and lienholders; or
                the Debtor’s 30 largest unsecured creditors.

       6.      Neither I nor any member, attorney or employee of the Firm has ever been a member,

officer or employee of the Debtor or had an interest materially adverse to the interests of the

Debtor’s estate or any class of creditors or equity security holders by reason of any direct or indirect

relationship to, connection with, or interest in, the Debtor.

       7.      The Firm is a “disinterested person,” as that term is defined in section 101(14) of the

Bankruptcy Code, in that the Firm, its partners, counsel and associates, except as disclosed herein:

                are not creditors, equity holders or insiders of the Debtor
                are not and were not, within two years before the Petition Date, directors, officers
                 or employees of the Debtor; and
                do not have an interest materially adverse to the interest of the Debtor’s estate or
                 of any class of creditors or equity holders, by reason of any direct or indirect
                 relationship to, connection with, or interest in, the Debtor, or for any other
                 reason.

       8.      I am not related, and to the best of my knowledge, no attorney at the Firm is related

to any United States Bankruptcy Judge in the Eastern District of New York or to the U.S. Trustee

or any employee thereof.


                                                    8
      Case 8-20-71624-ast        Doc 17-1      Filed 04/21/20     Entered 04/21/20 17:33:10




       9.       Moreover, the Firm is not disqualified from acting as the Debtor’s counsel merely

because it may represent creditors, equity holders and/or other parties-in-interest in matters unrelated

to this Chapter 11 Case.

       10.      The Firm will periodically review its files during the pendency of this Chapter 11

Case to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new

relevant facts or relationships are discovered or arise, the Firm will use its reasonable efforts to

identify any such further developments and will promptly file a supplemental affidavit as required

by Bankruptcy Rule 2014(a).

       THE FIRM’S CONNECTIONS WITH PARTIES-IN-INTEREST IN MATTER
                   UNRELATED TO THIS CHAPTER 11 CASE

       11.      The Firm and certain of its partners, counsel and associates may have represented in

the past, and may likely represent in the future, parties-in-interest of the Debtor in connection with

matters unrelated to the Debtor and this Chapter 11 Case. The Firm has reviewed the list of Potential

Parties-In-Interest for any connection it may have to those parties and has not found any.

       12.      In the event any new facts or relationships subsequently are discovered during the

pendency of these Chapter 11 Cases, the Firm will supplement this Declaration and file the same

with the Court.

                              PROFESSIONAL COMPENSATION

       13.      During this Chapter 11 Case, the Firm will file applications for allowance of

compensation and reimbursement of actual and necessary expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Guidelines established by the United States Trustee.

       14.      The Debtor and the Firm have agreed that the Firm will be compensated at an hourly

rate of $210 plus costs and expenses.

DATED:       April 21, 2020


                                                   9
Case 8-20-71624-ast   Doc 17-1   Filed 04/21/20    Entered 04/21/20 17:33:10




                                        /s/ Seth D. Weinberg
                                        Seth D. Weinberg




                                   10
